Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 02/222/2022.  Presently claims 1, 4-7 and 9 are pending. Claims 2-3 and 8 have been canceled. Claims 10-20 have been withdrawn.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 02/22/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the body 200 referred to by the Examiner is actually a plug device into which a sensor 218 is inserted. The plug device 200 described by the Examiner is merely a plug extending through the mill shell 104 - it is not a liner assembly. The liner assembly of Steed is designated as element 120. As can be plainly seen in Fig. 2 reproduced below for convenience, there are no voids in the liner assembly 120. Further, the Examiner cites the shell 104 as including voids. However, Applicant's claim 1 does not recite the shell of the comminution mill as an element of Applicant's claim 1. Therefore, any void which may be disclosed in Steed's shell 104 does not disclose and/or teach Applicant's liner assembly”.

In response to this argument, the definition of assembly is “the fitting together of manufactured parts into a complete machine, structure, or unit of a machine”;
the fitting together of manufactured parts (fig.2: (104), (122) and wear resistance element (120)) into a complete structure of a liner assembly of the prior art of Steed,

Further, the prior art of Steed discloses the plug device is position and secure to the wear resistance element (120) (paragraph 0045);
Furthermore; the prior art of Steed discloses the sensor (fig.3: (218)) of the plug device is to sense and convey information pertaining to wear to the wear-resistant structure (120) (paragraph 0042).
Accordingly, this argument is not persuasive.



    PNG
    media_image1.png
    1001
    1135
    media_image1.png
    Greyscale






















In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner use the prior art of SAG only to teach “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”;

Further, the limitation of independent claim 1 of “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill” is intended to be used 
Since the prior art of Steed discloses an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module)
Therefore, the sensor of the prior art of Steed carry out the limitation “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.


Furthermore, the using the acoustic sensor data to monitor and analyzing a processing is not new and is very known in art (see non-patent literature of Acoustic Wave Technology Sensors _ Fierce Electronics)

Using the acoustic sensor data to monitor and analyzing whether the impacts are effectively reducing the material in grinding machine is not new and is very known in art;
The prior art of Process Monitor of grinding machine (PMGM) dated Apr/2008 disclose: Using the acoustic sensor to monitor the wear in grinding machine (page 1 first column and page 2 lines 23-49).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1) in view of non-patent literature Sensors Automate Grinding “dated on 05/17/2013”.
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: (200)) having a length, width, and depth, the body located within the comminution mill and further having a first and a second voids  formed in a portion of the body (the shell (paragraph 0027 and figs.1-2: the shell (104) having the plurality of voids (122) for receiving the plug devices (200)); 
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 


Steed does not explicitly disclose the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill;

SAG disclose a comminution mill (page 1 lines 1-7), comprising:
an acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill (page 1 lines 1-7).
Both of the prior arts of Steed and SAG are related to a comminution mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steed to have the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill as taught by SAG, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Steed disclose an accelerometer sensor located in a void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the accelerometer sensor arranged and configured to generate a signal indicative of the intensity of strikes on the body from the media and charge during operation of the comminution mill (paragraphs 0039 and 43: acceleration sensing module, sensing the material movement).

Regarding claim 5, Steed disclose an inertial sensor located in a void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)) and configured to generate a signal indicative of the relative position of the body within the comminution mill during operation of the comminution mill (paragraphs 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “see the definition of the inertial sensor below”) (paragraph 0044: sensing the vessel rotating speed).  

    PNG
    media_image2.png
    366
    839
    media_image2.png
    Greyscale










Regarding claim 6, Steed disclose an RFID tag, whereby the location of the body within the comminution mill may be registered upon installation of the body within the mill ((paragraph 0039: RFID).  

Regarding claim 7, Steed disclose an accelerometer sensor for generating a signal indicative of the intensity of strikes on the body from the media and charge during operation of the comminution mill (paragraphs 0039 and 43: acceleration sensing module, sensing the material movement); 
an inertial sensor for generating a signal indicative of the relative position of the body within the comminution mill during operation of the comminution mill (paragraph 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “ see the definition of the inertial sensor above”) (paragraph 0044: sensing the vessel rotating speed; and 
iv) an RFID tag, whereby the location of the body within the comminution mill may be registered upon installation of the body within the mill (paragraph 0039: RFID).  

Regarding claim 9, Steed disclose wherein the data transmission unit further includes a portion extends at least partly within the body (paragraph 0039: a transmitter is located within the body (200)).


An alternative rejection under another interpretation, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1)
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: (200)) having a length, width, and depth, the body located within the comminution mill and further having a first and a second voids  formed in a portion of the body (the shell (paragraph 0027 and figs.1-2: the shell (104) having the plurality of voids (122) for receiving the plug devices (200)); 
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 
receiving data on the change of depth of the body and number of strikes on the body for subsequent transmission (paragraph 0039: the wireless transmit information from the sensors (208) to the receiving data (fig.1: (116)).

Regarding the limitation of “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”;
Since the prior art of Steed discloses the acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module)
Therefore, the sensor of the prior art of Steed carry out the limitation “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1) in view of non-patent literature Process Monitor of grinding machine (PMGM) “dated Apr/2008”.

Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: (200)) having a length, width, and depth, the body located within the comminution mill and further having a first and a second voids  
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 
receiving data on the change of depth of the body and number of strikes on the body for subsequent transmission (paragraph 0039: the wireless transmit information from the sensors (208) to the receiving data (fig.1: (116)).

Steed does not explicitly disclose the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill;

PMGM teaches a comminution mill (page 1), comprising:


Both of the prior arts of Steed and SAG are related to a comminution mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steed to have the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill as taught by PMGM, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725